Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
José Castillo, O.D., ) Date: September 04, 2009

)
Petitioner, )
)

“Vee ) Docket No. C-09-521

) Decision No. CR2003
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services
(CMS) to revoke the provider enrollment of Petitioner, José Castillo, O.D., for a
period of one year.

I. Background

Petitioner, an optometrist who is located in Hialeah, Florida, requested a hearing
to challenge CMS’s determination to revoke his Medicare provider enrollment.
The case was assigned to me for a hearing and a decision. I issued a pre-hearing
order in which I directed CMS and Petitioner to file pre-hearing exchanges of their
proposed exhibits and briefs. CMS complied with my order by filing its exchange
on July 20, 2009. Petitioner filed nothing in response.

CMS filed eight proposed exhibits with its exchange which it identified as CMS
Exhibit (CMS Ex.) 1 - CMS Ex. 8. I receive these exhibits into the record.
II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS is authorized to revoke Petitioner’s provider
enrollment for a period of a year.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision.
I set forth each Finding below as a separate heading.

1. CMS may revoke a provider’s Medicare enrollment if the
provider is no longer operational.

Enrollment in the Medicare program is conditioned on compliance with Medicare
enrollment requirements. Among these is the requirement that a provider be
operational. 42 C.F.R. § 424.535(a)(5). An “operational” provider must, at a
minimum, have a place of business at which he or she offers services to the public
during normal business hours. The provider must also notify the Medicare
program of the location of his or her business. Failure by a provider to comply
with either of these requirements is grounds for revocation of that provider’s
Medicare enrollment and his or her Medicare billing privileges.

2. The uncontested facts establish that Petitioner was not
operational at the address that he gave Medicare as his practice
location and that he failed to notify Medicare of his change of
business address. Therefore, CMS was authorized to revoke his
Medicare enrollment.

In his application for provider enrollment Petitioner certified that his practice
location was at 3001 W 12 Ave., Suite 9, in Hialeah, Florida. CMS Ex. 1, at 17,
27. CMS asserts that, on September 16, 2008, investigators for a contractor
working on behalf of Medicare drove by Petitioner’s asserted practice location in
order to determine whether Petitioner in fact had a practice at that address. The
investigators found the office doors to be locked and no signs at the location that
indicated that there was an active business there. The tenant next door informed
the investigators that Petitioner had ceased operating a business at the location
several months previously. A forwarding telephone number associated with the
address indicated that the office had been closed effective July 1, 2008.
n his hearing request Petitioner admits that he closed his office in June of 2008.
CMS Ex. 2, at 1-2. He asserts that, after June of 2008, he continued to practice at
another address. He admits that he failed to notify Medicare of his change of
ocation. Essentially, he argues that he intended nothing improper by his action.

These uncontested facts are sufficient to establish that Petitioner was no longer
operational at the address he had given in his provider enrollment application and
‘ailed to notify Medicare of his change of business location. These are sufficient
‘or CMS to revoke his enrollment pursuant to the provisions of 42 C.F.R.

§ 424.535(a)(5). The fact that Petitioner may not have intended anything improper
by his action is not a defense. He was obligated to notify Medicare that he was no
onger operational at the address he had certified as his practice location and his
‘ailure to do so in and of itself justifies revocation of his provider enrollment.

3. CMS revoked Petitioner’s provider enrollment for the minimum
period authorized by regulation.

Where revocation of enrollment is authorized CMS may revoke a provider’s
enrollment for a period of not less than one year and not more than three years. 42
C.F.R. § 424.535(c). The length of the revocation period depends on the severity
of the basis for revocation. Jd. CMS opted to revoke Petitioner’s enrollment for
the minimum period of one year. That is justified as a matter of law.

/s/
Steven T. Kessel
Administrative Law Judge

